UNITED STATES BANKRUPTCY COURT

FOR THE SOUTHERN DISTRICT OF FLORIDA

FORT LAUDERDALE DIVISION

www.flsb.uscourts.gov

             
In re:
    )     Chapter 11 Cases
 
    )    

TOUSA, Inc., et al.,
    )     Case No. 08-10928 (JKO)
 
    )    

Debtors.
    )     Jointly Administered
 
    )    


STIPULATED FINAL ORDER (I) AUTHORIZING LIMITED USE OF

CASH COLLATERAL PURSUANT TO SECTIONS 105, 361 AND 363

OF THE BANKRUPTCY CODE, AND (II) GRANTING REPLACEMENT

LIENS, ADEQUATE PROTECTION AND SUPER PRIORITY

ADMINISTRATIVE EXPENSE PRIORITY TO SECURED LENDERS

Upon the (I) the motion dated January 29, 2008 of TOUSA, Inc. (the “Debtor” or
“TOUSA”) and its affiliated debtors, as debtors and debtors-in-possession (each
individually a “Debtor” and, collectively with TOUSA, the “Debtors”), (a) for
the entry of the Interim DIP Order (as hereinafter defined) and a final order
authorizing the Debtors to, subject to the terms and limitations herein, use
Cash Collateral (as defined below) pursuant to sections 105, 361, 362 and 363 of
title 11 of the United States Code (the “Bankruptcy Code”) and (b) requesting
the granting of replacement liens, super priority adequate protection and
administrative expense priority to certain of the Debtors’ Secured Lenders (as
hereinafter defined) (the “DIP Motion”) and (II) the further motion of the
Debtors, dated April 25, 2008 (the “Initial Cash Collateral Motion”) and the
supplement thereto dated May 16, 2008 (the “Supplemental Cash Collateral Motion”
and, together with the Initial Cash Collateral Motion, the “Cash Collateral
Motion” and, collectively with the DIP Motion, the "Motions”) seeking Authority
to Use Cash Collateral; and the Court having considered the Motions; and a
hearing to consider approval of the Interim Commitment (as defined in the DIP
Motion) having been held and concluded on January 30, 2008 (the “Interim DIP
Hearing”); and an interim order approving, among other things, the interim use
of Cash Collateral having been entered on January 31, 2008 subsequent to the
Interim Hearing(the “Interim DIP Order”); and a subsequent interim hearing on
the use of Cash Collateral (the “Subsequent Interim Hearing”) having been held
and concluded on May 22, 2008; and a final hearing on the use of Cash Collateral
(the “Final Hearing”) having been held and concluded on June 10, 2008; and a
telephonic hearing on the specific terms and provisions of this Order having
been held and concluded on June 19, 2008; and upon all of the pleadings filed
with the Court and all of the proceedings held before the Court related to the
Motions; and after due deliberation and consideration and good and sufficient
cause appearing therefor,

THE COURT HEREBY FINDS:

A. Petition Date. On January 29, 2008 (the “Petition Date”), each of the Debtors
filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code.
Each Debtor is continuing in the management and possession of its business and
properties as a debtor-in-possession pursuant to sections 1107 and 1108 of the
Bankruptcy Code. No request has been made for the appointment of a trustee or
examiner. A statutory committee of unsecured creditors (the “Creditors’
Committee”) was appointed in the Debtors’ chapter 11 cases (collectively, the
“Chapter 11 Cases”) on February 13, 2008.

B. Jurisdiction. Consideration of the Motions constitutes a “core proceeding” as
defined in 28 U.S.C. §§ 157(b)(2)(A), (D), (G), (K), (M) and (O). This Court has
jurisdiction over this proceeding and the parties and property affected hereby
pursuant to 28 U.S.C. §§ 157 and 1334. Venue is proper before this Court
pursuant to 28 U.S.C. §§ 1408 and 1409.

C. First Priority Secured Obligations. Subject to the time limitations and other
provisions specified in paragraph 16 below, the Debtors acknowledge, admit and
confirm the following as of the Petition Date:

(1) Pursuant to that certain (i) Revolving Credit Agreement, dated March 6, 2006
(as amended, restated, supplemented or otherwise modified from time to time,
including the Second Amended and Restated Revolving Credit Agreement, dated as
of July 31, 2007, the “Revolver”), by and among TOUSA, as Administrative
Borrower and certain of the direct and indirect subsidiaries of TOUSA (including
all of the Debtors), as borrowers (each, individually, a “Borrower” and,
collectively including TOUSA, the “Borrowers”) named therein, Citicorp North
America, Inc. (“CNAI”) or one of its affiliates, as administrative agent (in
such capacity, the “Revolver Agent”) for the Revolver Lenders (as defined below)
and certain financial institutions and other entities as lenders and letters of
credit issuers party thereto from time to time (collectively, the “Revolver
Lenders”), and together with all guarantees, subordination agreements,
intercreditor agreements, blocked account or deposit control agreements,
indentures, notes, mortgages, pledges, guarantees, instruments and any other
agreements and documents delivered pursuant thereto or in connection therewith,
including, without limitation, the Loan Documents (as defined in the Revolver)
(collectively, and as amended, restated, supplemented or otherwise modified from
time to time, together with the Revolver, the “Revolver Financing Documents”);
and (ii) First Lien Term Loan Credit Agreement, dated as of July 31, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“First Priority Term Loan” and, together with the Revolver, the "First Priority
Secured Facilities”), by and among TOUSA, the other borrowers and Borrowers
named therein, CNAI, as administrative agent (in such capacity, the “First
Priority Term Loan Agent” and together with the Revolver Agent, the “First
Priority Agents”) for the certain financial institutions and other entities as
lenders party thereto from time to time (collectively, the "First Priority Term
Loan Lenders” and, together with the Revolver Lenders, the “First Priority
Lenders”), and together with all guarantees, subordination agreements,
intercreditor agreements, blocked account or deposit control agreements,
indentures, notes, mortgages, pledges, guarantees, instruments and any other
agreements and documents delivered pursuant thereto or in connection therewith,
including, without limitation, the Loan Documents (as defined in the First
Priority Term Loan) (collectively, and as amended, restated, supplemented or
otherwise modified from time to time, the “First Priority Term Loan Financing
Documents” and together with the Revolver Financing Documents, the “First
Priority Financing Documents”); the First Priority Agents and the First Priority
Lenders made certain senior loans, advances and other financial accommodations,
and provided for the issuance of letters of credit, to the Debtors to fund,
among other things, the operations of the Debtors.

(2) Pursuant to the First Priority Secured Facilities and other First Priority
Financing Documents, the Debtors were, as of the Petition Date, indebted to the
First Priority Agents and the First Priority Lenders for the principal amount of
the First Priority Indebtedness (as defined below), exclusive of accrued but
unpaid interest, costs, fees and expenses, of approximately $407,412,116.00,1
plus approximately $108,013,113.00 in issued and outstanding letters of credit
under the Revolver. For purposes of this Order, the term “First Priority
Indebtedness” shall mean and include, without duplication, any and all amounts
owing or outstanding under the First Priority Secured Facilities (including,
without limitation, all Obligations as defined in the First Priority Secured
Facilities) or any other First Priority Financing Document, interest on, fees
and other costs, expenses and charges owing in respect of, such amounts
(including, without limitation, any reasonable attorneys’, accountants’,
financial advisors’ and other fees and expenses that are chargeable or
reimbursable under, inter alia, Sections 2.11 and 10.3 of the Revolver or
Sections 2.11 and 10.3 of the First Priority Term Loan or any other First
Priority Financing Document), and any and all obligations and liabilities,
contingent or otherwise, owed in respect of the letters of credit or other
Obligations outstanding thereunder.

(3) Pursuant to certain security agreements, pledge agreements, blocked account
and deposit control agreements, mortgages, deeds of trust, assignments and other
documents and agreements (as amended, restated, supplemented or otherwise
modified from time to time, collectively, the “First Priority Security
Documents”), and the other First Priority Financing Documents, the Debtors
granted to and/or for the benefit of the First Priority Agents and First
Priority Lenders first priority and continuing pledges, liens and security
interests (collectively, the “First Priority Liens”) to secure the First
Priority Indebtedness and any guarantees thereof, in and upon the Debtors’
property and assets, whether real or personal, tangible or intangible and
wherever located, including state and federal tax refunds or rebates, whether
now or hereafter existing or acquired, including any state and federal tax
refunds or rebates, and all of the proceeds, products, offspring, rents and
profits thereof, all as described in the First Priority Security Documents. All
Collateral (solely for the purpose of this subparagraph C(3), such term is used
as defined in the First Priority Secured Facilities) and any other collateral
provided under any First Priority Financing Document, including that described
in this subparagraph C(3), that existed as of the Petition Date and all
prepetition and, subject to section 552 of the Bankruptcy Code, postpetition
proceeds, products, offspring, rents and profits thereof shall hereafter be
referred to as the “Prepetition Collateral.”

(4) (a) The First Priority Financing Documents are valid and binding agreements
of the Debtors, (b) the First Priority Agents (on their behalf and on behalf of
the First Priority Lenders) properly perfected their security interests and
liens in and on the Prepetition Collateral, and (c) the First Priority Liens
(i) constitute valid, binding, enforceable and perfected first priority security
interests and liens on the Prepetition Collateral and (ii) are not subject to
avoidance, reduction, disallowance, impairment or subordination by the Debtors
pursuant to the Bankruptcy Code or applicable non-bankruptcy law.

(5) (a) The First Priority Indebtedness constitutes the legal, valid and binding
obligation of the Debtors, enforceable in accordance with its terms, (b) the
Debtors have no objection, offset, defense or counterclaim of any kind or nature
to the First Priority Indebtedness and (c) the First Priority Indebtedness, and
any amounts previously paid to any First Priority Agent or First Priority Lender
on account thereof or with respect thereto, are not subject to avoidance,
reduction, disallowance, impairment or subordination pursuant to the Bankruptcy
Code or applicable non-bankruptcy law.

(6) The value of the Prepetition Collateral exceeds the amount of the First
Priority Indebtedness as of the Petition Date.

D. Second Priority Secured Obligations. Subject to the time limitations and
other restrictions specified in paragraph 16 below, the Debtors acknowledge,
admit and confirm the following as of the Petition Date:

(1) Pursuant to that certain Second Lien Term Loan Credit Agreement, dated as of
July 31, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Second Priority Credit Agreement”, and, together with all
agreements, documents, notes, instruments and any other agreements delivered
pursuant thereto or in connection therewith, the “Second Priority Financing
Documents”, and together with the First Priority Financing Documents, the
“Prepetition Financing Documents”), among TOUSA and certain of the Debtors, as
borrowers or Borrowers and Wells Fargo Bank, N.A., as successor administrative
agent (in such capacity, the “Second Priority Agent,” and together with the
First Priority Agents, the “Prepetition Agents”) and the lenders from time to
time party thereto (collectively, the “Second Priority Lenders” and, together
with the First Priority Lenders, the “Secured Lenders”), the Second Priority
Lenders made loans and extended other financial accommodations (the “Second
Priority Secured Facilities”) to or for the benefit of the Debtors.

(2) Pursuant to the Second Priority Credit Agreement and other Second Priority
Financing Documents, the Debtors were, as of the Petition Date, indebted to the
Second Priority Agent and Second Priority Lenders pursuant to the Second
Priority Credit Agreement in the aggregate principal amount of $317,101,998.00,
plus, as of the Petition Date, (a) accrued and unpaid interest thereon and
(b) fees, costs, expenses and other obligations accrued or owing with respect
thereto (collectively, and including, without limitation, any reasonable
attorneys’, accountants’, financial advisors’ and other fees and expenses that
are chargeable or reimbursable under Section 2.11 and 10.3 of the Second
Priority Credit Agreement or any other Second Priority Financing Documents, the
“Second Priority Indebtedness” and, together with the First Priority
Indebtedness, the “Prepetition Secured Indebtedness”).

(3) Pursuant to certain security agreements, pledge agreements, blocked account
and deposit control agreements, mortgages, deeds of trust, assignments and other
documents and agreements (as amended, restated, supplemented or otherwise
modified from time to time, collectively, the “Second Priority Security
Documents”), and the other Second Priority Financing Documents, the Debtors
granted to the Second Priority Agent, for its benefit and the benefit of the
Second Priority Lenders, second priority liens (collectively, the “Second
Priority Liens” and, together with the First Priority Liens, the “Prepetition
Liens”) on all of the Prepetition Collateral.

(4) (a) The Second Priority Financing Documents are valid and binding agreements
of the Debtors, (b) the Second Priority Liens constitute valid, binding,
enforceable and perfected second priority security interests and liens, subject
only to the First Priority Liens and other Permitted Liens (as defined in the
Second Priority Credit Agreement), but only to the extent such other Permitted
Liens are valid, enforceable, non-avoidable liens and security interests that
were perfected prior to the Petition Date (or perfected after the Petition Date
to the extent permitted by section 546(b) of the Bankruptcy Code), which are not
subject to avoidance, reduction, disallowance, impairment or subordination
pursuant to the Bankruptcy Code or applicable non-bankruptcy law and which are
senior in priority to the Second Priority Liens under applicable law and after
giving effect to any applicable subordination or intercreditor agreements and
(c) the Second Priority Liens are not subject to avoidance, reduction,
disallowance, impairment or subordination (other than subordination to the First
Priority Liens) pursuant to the Bankruptcy Code or applicable non-bankruptcy
law.

(5) (a) The Second Priority Indebtedness constitutes the legal, valid and
binding obligation of the Debtors, enforceable in accordance with its terms,
(b) the Debtors have no objection, offset, defense or counterclaim of any kind
or nature to the Second Priority Indebtedness and (c) the Second Priority
Indebtedness, and any amounts previously paid to or on behalf of any Second
Priority Lender on account thereof or with respect thereto, are not subject to
avoidance, reduction, disallowance, impairment or subordination pursuant to the
Bankruptcy Code or applicable non-bankruptcy law.

E. Intercreditor Agreement. The First Priority Agents, on behalf of the First
Priority Lenders (collectively, with the First Priority Agents, the “First
Priority Secured Parties”) and the Second Priority Agent, on behalf of the
Second Priority Lenders (collectively, with the Second Priority Agent, the
“Second Priority Secured Parties” and, the Second Priority Secured Parties,
together with the First Priority Secured Parties, the “Prepetition Secured
Parties”) entered into that certain Intercreditor Agreement, dated as of
July 31, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement").

F. Immediate Need. An immediate and critical need exists for the Debtors to
continue to use “cash collateral”, as defined by section 363(a) of the
Bankruptcy Code and including any and all prepetition and, subject to
section 552 of the Bankruptcy Code, postpetition proceeds of the Prepetition
Collateral (“Cash Collateral”) in accordance with the Budget (as defined below),
in order to continue the operation of their businesses and their reorganization
under chapter 11 of the Bankruptcy Code. Accordingly, the relief granted herein
is necessary, essential and appropriate for the continued operation of the
Debtors’ businesses, the management and preservation of their assets and
properties, and is in the best interests of the Debtors, their estates and their
creditors. Good, adequate and sufficient cause has been shown to justify the
granting of the relief provided herein and the immediate entry of this Order.

G. DIP Financing. As a result of, among other things, the receipt of the
Debtors’ 2007 Federal Tax Refund of approximately $207,000,000, the postpetition
financing originally requested by the Debtors in the DIP Motion to obtain, among
other things, interim debtor-in-possession financing (the “DIP Financing”) is no
longer necessary and the Commitments (as defined in the DIP Motion) were
terminated by the Order Further Extending Interim Termination Date Under the
Senior Secured Super-Priority Debtor in Possession Credit and Security Agreement
entered by the Court on May 27, 2008 (the “Cash Collateral Termination Date
Extension Order”) [D.E. # 113]; provided, however, that as set forth in the Cash
Collateral Termination Date Extension Order, all other terms of the DIP Credit
Agreement (as defined in the DIP Motion) and the Interim DIP Order continued to
govern through and including the date hereof as provided herein. All fees and
expenses incurred in connection with the DIP Financing were incurred in good
faith and deemed to be fully earned and are not subject to challenge or
disgorgement, and accordingly, the Postpetition Liens (as defined in the Interim
DIP Order) granted under the Interim DIP Order to CNAI as Postpetition
Administrative Agent (as defined in the Interim DIP Order) will be released and
terminated as of the date of the entry of this Order.

H. Good Faith. Based upon the record before the Court, the terms of the use of
the Cash Collateral as provided in this Order and the Interim DIP Order have
been negotiated at arms’ length and in “good faith,” as that term is used in
section 364(e) of the Bankruptcy Code, and are in the best interests of the
Debtors, their estates and creditors. The Prepetition Agents, the First Priority
Lenders and the Second Priority Lenders are permitting the use of their Cash
Collateral in good faith, except that the Second Priority Agent has not
withdrawn that portion of its objection that objected to the use of its Cash
Collateral to fund the expenses of the official committee of unsecured creditors
appointed in these Chapter 11 Cases (the “Creditors’ Committee”) or any other
person to investigate, object or contest in any manner or seek to disallow,
invalidate or subordinate in any manner the Second Priority Indebtedness or
Second Priority Liens, or to assert or prosecute any actions, claims or causes
of action against the Second Priority Agent or any of the Second Priority
Lenders (such objection, which is being overruled in paragraph 1 hereof, the
“Second Priority Agent’s Objection”).

I. No Prepetition Secured Party Objections. (a) The First Priority Agents have
consented, (b) the First Priority Lenders have consented, or have not objected,
(c) the Second Priority Agent and Second Priority Lenders Group (as defined
below) have consented (subject to the Second Priority Agent’s Objection), and
(d) the remaining Second Priority Lenders have consented, or have not objected,
to the Debtors’ use of the Secured Lenders’ Cash Collateral and such consent is
expressly conditioned upon the consideration as provided in this Order,
including the opportunity to receive, regardless of whether or not the First
Priority Lender (or its Affiliate Guarantor (as defined below)) can comply with
the certification provisions with respect to subparagraph 7(d) below and receipt
of the Paydown Share (as defined below); provided, however, that any First
Priority Lender’s inability or unwillingness to comply with the
disgorgement-related requirements set forth in subparagraph 7(d) below with
respect to such First Priority Lender’s Paydown Share (as defined below) shall
not affect the Debtors’ ability to use the Secured Lenders’ Cash Collateral in
accordance with the terms and conditions of this Order or the consent provided
in connection therewith upon entry of this Order. The adequate protection
provided herein and other benefits and privileges contained herein are
consistent with and authorized by the Bankruptcy Code, and are necessary in
order to obtain such consent or non-objection of such parties, including the
consent or non-objection of the Second Priority Lenders.

J. Notice. Notice of the Final Hearing was delivered on or before May 19, 2008
via United States mail, first class postage prepaid, to the following parties in
interest: (i) the United States Trustee for the Southern District of Florida
(the “U.S. Trustee”); (ii) those parties listed on the Consolidated List of
Creditors Holding Largest Twenty Unsecured Claims Against the Debtors, as
identified in the Debtors’ chapter 11 petitions; (iii) counsel to the First
Priority Agents; (iv) counsel to the Second Priority Agent; (v) counsel to the
Informal Group of Second Priority Lenders (the “Second Priority Lenders Group”);
(vi) the Internal Revenue Service; (vii) counsel to Aurelius Capital Master,
Ltd., Aurelius Capital Partners, LP, GSO Capital Situations Fund L.P., GSO
Special Situations Overseas Master Fund Ltd., GSO Credit Opportunities Fund
(Helios), L.P., and Carlyle Strategic Partners; (viii) all parties requesting
service papers pursuant to Bankruptcy Rule 2002; and (ix) counsel to the
Creditors’ Committee (collectively, the "Notice Parties”). Notices of each of
the continuances of the Final Hearing have been filed with the Clerk of the
Court. Notice of the Cash Collateral Motion was served upon the Notice Parties
on or before April 25, 2008 via United States mail, first class postage prepaid
and notice of remaining open issues prior to the Final Hearing was served upon
the Notice Parties on or before June 5, 2008. In addition, the supplement to the
Cash Collateral Motion was served on the Notice Parties on or before May 19,
2008 via United States mail, first class postage prepaid. Given the nature of
the relief sought in the Motions, such notice constitutes sufficient and
adequate notice of this Order pursuant to Bankruptcy Rules 2002, 4001(b),
(c) and (d) and 9014 and section 102(1) of the Bankruptcy Code, as required by
sections 363(b) and (c) of the Bankruptcy Code, and no further notice of the
Motions or this Order is necessary or required.

NOW, THEREFORE, IT IS HEREBY ORDERED, STIPULATED AND AGREED:

1. Motions Granted. The relief granted herein is granted on a final basis
subject to the provisions hereof and all objections have either been withdrawn
or are hereby overruled. The Interim DIP Order is approved on a final basis
solely to the extent set forth herein. Any objections to the relief sought in
the Motions that have not been previously resolved or withdrawn are hereby
overruled on their merits or no longer relevant.

2. DIP Financing and Interim DIP Order. The use of Cash Collateral from the date
of this Order to the Cash Collateral Termination Date (as hereafter defined)
shall be governed exclusively by this Order. The Postpetition Liens granted
under the Interim DIP Order to CNAI as Postpetition Administrative Agent (as
defined in the Interim DIP Order) are hereby released and terminated as of the
date of entry of this Order. The adequate protection granted to the Prepetition
Secured Parties in the Interim DIP Order is hereby approved on a final basis,
provided, however, that any payments made as adequate protection, including the
payment of fees and expenses of professionals, shall remain subject to
recharacterization and disgorgement in the event of a successful Challenge (as
defined below). All fees and expenses incurred and paid in connection with the
DIP Financing (other than adequate protection) in the amount as disclosed to
counsel to the Creditors’ Committee and the U.S. Trustee were incurred and paid
in good faith and deemed to be fully earned and are not subject to challenge or
disgorgement. To the extent that any terms of this Order conflict with the terms
of the Interim DIP Order, the terms of this Order shall govern.

3. Use of Cash Collateral. Except as otherwise set forth herein, for as long as
the Debtors comply with the terms and conditions of this Order, the Debtors are
hereby authorized to use Cash Collateral for working capital and general
corporate purposes that is not materially inconsistent with the budget (the
“Budget”) annexed hereto as Exhibit “A”, subject to a variance as set forth in
paragraph 4 below, provided that the Prepetition Secured Parties are granted
adequate protection as hereinafter set forth, and provided, further, that,
absent the written consent of the First Priority Agents, the Debtors shall cease
to be authorized to use Cash Collateral (other than the Carve-Out described
hereinafter) pursuant to this Order upon the occurrence of the Cash Collateral
Termination Date.

4. Budgets and Covenants.

(a) The annexed Budget contains monthly budgets covering the period beginning
May 23, 2008 through the week ending November 30, 2008 (the “Budget Period”).
Subject to the provisions of paragraphs 3 and 11 of this Order, the Debtors are
hereby authorized to use Cash Collateral in a manner that is not materially
inconsistent with the Budget. The Debtors are authorized, without further order
of the Court, to make modifications to the Budget with the written consent of
the First Priority Agents, with such consent to be granted in the First Priority
Agents’ sole discretion; provided, however, the Debtors shall be allowed to make
a maximum of one request per month for modifications to the Budget and any
requested modifications to the Budget shall be submitted to the Prepetition
Agents and the Creditors’ Committee on or before the 20th calendar day of the
month and, if consented to by the First Priority Agents, shall be effective on
the 1st day of the subsequent calendar month. The Debtors’ authorization to use
Cash Collateral shall terminate upon the earlier to occur of (i) the Cash
Collateral Termination Date or (ii) expiration of the Budget Period unless the
Debtors shall have proposed and the First Priority Agents, in their sole
discretion, shall have approved, after five (5) business days notice to the
Second Priority Agent and the Creditors’ Committee and absent an objection by
the Creditors’ Committee thereto, an extension of the Cash Collateral Period (as
provided in subparagraph 18(a) herein) and a budget for periods beyond the
Budget Period.

(b) The Debtors’ use of Cash Collateral is conditioned upon compliance by the
Debtors with the financial covenants set forth herein (collectively, the
“Financial Covenants”).

(c) The Financial Covenants shall be measured as follows: (i) actual monthly
Operating Cash Flow must not be less than the projected monthly Operating Cash
Flow set forth in the Budget minus $10 million; and (ii) cumulative Operating
Cash Flow for the applicable period set forth below must be no less than the
amounts set forth below for the applicable period:

     
Minimum Operating
 

 
 

Cash Flow
  Period
 
   
$6,619,000
  May 23 through June 30, 2008
 
   
-$5,931,000
  May 23 through July 31, 2008
 
   
-$21,165,000
  May 23 through August 31, 2008
 
   
-$25,748,000
  May 23 through September 30, 2008
 
   
-$26,355,000
  May 23 through October 31, 2008
 
   
-$1,087,000
  May 23 through November 30, 2008
 
   

The term “Operating Cash Flow” means, for the applicable period, the Debtors’
consolidated operating receipts (excluding proceeds and expenses from asset
sales made pursuant to the Non-Core Asset Sale Order or another order from the
Court authorizing the sale of assets outside the ordinary course pursuant to
section 363 of the Bankruptcy Code) less the Debtors’ consolidated operating
expenses (excluding financing fees, debt service and expenses relating to the
Chapter 11 Cases such as court filing fees and fees incurred by Professionals
(as defined below)). TOUSA shall deliver to the Prepetition Agents and the
Creditors’ Committee within seven (7) days of the last day of each applicable
period a Certificate of a Responsible Officer of TOUSA calculating in reasonable
detail the covenant set forth in this subparagraph 4(c) for such period.

(d) The Debtors shall provide to the Prepetition Agents and the Creditors’
Committee monthly variance reports by 1:00 p.m. (prevailing Eastern Time) on the
7th day of each month during the Budget Period (or the next business day if such
day is not a business day). Such variance reports shall (i) include prior month
actual and cumulative financial results compared to the budgeted amounts for
each such month and a detailed explanation of material variances and
(ii) certify the Debtors’ compliance with the Financial Covenants showing such
calculations and support as reasonably requested by the First Priority Agents.

5. Borrowing Base. Notwithstanding anything herein to the contrary, it is a
condition to each use of any Cash Collateral authorized in this Order that at
all times during the Budget Period, and after giving effect to each use of Cash
Collateral by the Debtors, that availability under the Borrowing Base (as such
term is defined in Exhibit “B” hereto) as reported on the most recently
delivered Borrowing Base Certificate (as such term is defined below and
substantially in the form attached hereto as Exhibit “C”) minus adjustments as
set forth in such Borrowing Base Certificate is greater than zero.

6. Use of Asset Sale Proceeds.

(a) Notwithstanding anything herein to the contrary, it is a condition to each
use of any Cash Collateral authorized in this Order that at all times during the
Budget Period all proceeds received by the Debtors from any sale, lease,
assignment or other disposition (including by way of merger or consolidation) of
any property to any party, excluding (i) inventory sold in the ordinary course
of business pursuant to the Final Order (A) Authorizing the Debtors to Sell
Homes Free and Clear of Liens, Claims, Encumbrances and Other Interests and
(B) Establishing Procedures for the Resolution and Payment of Lien Claims (the
“Ordinary Course Sale Order”) [D.E. #113] entered on February 28, 2008, (ii) any
sale or discount, in each case without recourse, of accounts receivable in the
ordinary course of business, but only in connection with the compromise or
collection thereof in the ordinary course of business, (iii) dispositions of
cash and cash equivalents, (iv) conveyances, sales, leases, subleases,
assignments, transfers, exchanges or dispositions between the Debtors so long as
the Prepetition Liens continue to apply to such property after giving effect to
such sale, transfer or disposition and (v) Asset Swaps (as defined in the First
Priority Secured Facilities), consummated pursuant to the procedures authorized
by the Interim Order Establishing Procedures for Non-Core Asset Sales Order (the
“Non-Core Asset Sale Order”), or any other order of this Court, are greater than
or equal to the amount attributed to the assets being sold in such sale in the
Borrowing Base as reported on the most recently delivered Borrowing Base
Certificate; provided that in connection with any bulk sale (as such term is
used in the Ordinary Course Sale Order), the aggregate proceeds received from
such bulk sale are greater than or equal to the amount attributed to the
aggregate assets being sold in such bulk sale in the Borrowing Base as reported
on the most recently delivered Borrowing Base Certificate without regard to the
amount attributed to any individual asset being sold in such bulk sale in the
Borrowing Base.

(b) Notwithstanding the foregoing authorization to use Cash Collateral, all
proceeds of any sale or disposition of any assets of the Debtors pursuant to
(i) the Non-Core Asset Sale Order or (ii) any other order of the Court approving
any sale of assets of the Debtors outside of the ordinary course of business
(collectively, “Asset Sale Proceeds”) received by the Debtors after the date of
entry of this Order, shall be held by the Debtors in a segregated, interest
bearing (to the extent possible) bank account (the “Proceeds Account”) pending
(i) further order of the Court or (ii) written consent of the First Priority
Agents for the Debtors to otherwise utilize such segregated Cash Collateral in
the ordinary course of business, a copy of such written consent being provided
to the Second Priority Agent and the Creditors’ Committee contemporaneously with
the delivery thereof to the Debtors; provided, however, that upon entry of this
Order, any Asset Sale Proceeds received by the Debtors prior to the entry of
this Order and deposited into any asset sale segregated or restricted account
pursuant to or in connection with the Interim DIP Order may be transferred into
the Debtors’ debtor-in-possession operating account(s) for purposes of funding
the adequate protection payments as provided in subparagraph 7(d) below and,
after satisfaction of all Paydown Share obligations (inclusive of depositing
funds into the Paydown Account (as defined below)), for the Debtors’ ongoing
operations.

(c) With respect to any sale and leaseback transaction entered into during the
Cash Collateral Period (as defined below) where the proceeds are deposited into
the Proceeds Account, the applicable lease payments for the Cash Collateral
Period may be paid out of the Proceeds Account; provided, however, the Debtors
shall not enter into any sale and leaseback transactions covering property with
an aggregate fair market value in excess of $30,000,000.

(d) Any sale or other disposition of the Debtors’ assets in the ordinary course
of the Debtors’ business shall comply with Sections 6.18 of each of the
Revolver, the First Priority Term Loan and the Second Priority Credit Agreement.

7. Adequate Protection. The Prepetition Agents and the Secured Lenders are
hereby granted the following as adequate protection (which the Prepetition
Agents acknowledge, subject to paragraph 15 below, are acceptable to them):

(a) Adequate Protection Liens. Subject in all respects to the Carve-Out and
paragraphs 16, 20 and 24 below, as adequate protection of the respective
interests of the Prepetition Agents and Secured Lenders in the Prepetition
Collateral, to the extent of any diminution in the value of the Prepetition
Collateral (including Cash Collateral) from and after the Petition Date, whether
as a result of the imposition of the automatic stay, or the use, sale or lease
of the Prepetition Collateral, including the use of the Cash Collateral, the
Prepetition Agents are hereby granted for their benefit and the benefit of the
Secured Lenders, replacement liens (the “Adequate Protection Liens”), subject
only to the Carve-Out (as hereinafter defined) and to such other liens, if any,
as may be senior, under applicable law, to the First Priority Liens in the
relevant Collateral (as hereinafter defined), on all of the Debtors’ rights,
title and interest in, to and under all personal and real property and other
assets, whether now existing or at any time hereafter acquired and regardless of
where located, including, but not limited to, all contracts of sale, pledged
equity interests, tax refunds, general intangibles, copyrights, patents,
trademarks, books and records, customer lists, credit files, computer files,
programs, printouts, other computer materials and records related thereto,
commercial tort claims, documents, letters of credit issued in favor of the
Debtors, excess proceeds returned to the Debtors from letter of credit
beneficiaries, equipment, fixtures, goods, inventory, machinery, pledged
deposits (excluding the rights of customers in customer deposits held in escrow
or required to be segregated), chattel paper, securities accounts, deposit
accounts (including any amounts remaining in the Professional Fees Accounts (as
defined below) after all allowed fees and expenses of Professionals entitled to
be paid therefrom have been paid in full), and all other demand, time, savings
and cash management, passbook and similar accounts, and all monies, securities,
instruments and other investments deposited or required to be deposited in such
accounts, (collectively, including the Prepetition Collateral, the
“Collateral”); provided, however, for the avoidance of doubt, the Adequate
Protection Liens shall not include liens on the Debtors’ estates’ claims and
causes of action under chapter 5 of the Bankruptcy Code or any avoidance action
under the Bankruptcy Code or applicable state law (the “Avoidance Actions”) and
any proceeds or property recovered, unencumbered or otherwise, the subject of
successful Avoidance Actions (collectively, the “Avoidance Proceeds”); provided,
further, however, that the Adequate Protection Liens of the Second Priority
Agent on any Collateral shall be subordinate in priority to the Adequate
Protection Liens of the First Priority Secured Parties and the First Priority
Liens. Except as provided in this Order, the Adequate Protection Liens shall not
be made subject to or pari passu with any lien on the Collateral by any order
subsequently entered in the Chapter 11 Cases and shall be granted the benefits
of paragraph 8 hereof as applicable (subject in all respects to paragraph 14
below).

(b) Adequate Protection Claims. Subject in all respects to the Carve-Out and
paragraphs 16, 20 and 24 below, as additional adequate protection of the
interests of the Prepetition Secured Parties in the Prepetition Collateral to
the extent those interests are not later determined to be invalid, the
Prepetition Secured Parties are hereby granted allowed administrative priority
claims under section 507(b) of the Bankruptcy Code (the “Adequate Protection
Claims”) for any diminution in value of the Prepetition Collateral (including
Cash Collateral) from and after the Petition Date, whether as a result of the
imposition of the automatic stay, or the use, sale or lease of Prepetition
Collateral, including the use of Cash Collateral; provided, however, the
Adequate Protection Claims shall not be satisfied from Avoidance Actions or
Avoidance Action Proceeds other than the amount sufficient to reimburse the
First Priority Secured Parties and then (without double counting) the Second
Priority Secured Parties for the aggregate amount of Collateral that is subject
to a valid Prepetition Lien and claim (including Cash Collateral) used to fund
the investigation, initiation and prosecution of such Avoidance Actions or tort
actions; provided, however, that any claim by the Second Priority Secured
Parties to reimbursement under this subparagraph 7(b) is subject to
subordination and shall be junior in priority in all respects to the First
Priority Liens and claims. The Adequate Protection Claims shall have priority
over all administrative expenses of the kind specified in, or ordered pursuant
to, any provision of the Bankruptcy Code, including, without limitation, those
specified in, or ordered pursuant to, sections 105, 326, 328, 330, 503(b),
506(c), 507(a), 507(b), 546(c), 726 and 1114 of the Bankruptcy Code, or
otherwise (whether incurred in the Chapter 11 Cases or any conversion thereof to
a case under chapter 7 of the Bankruptcy Code or any other proceeding related
hereto or thereto), provided that the Adequate Protection Claims in favor of the
Second Priority Agent and Second Priority Lenders shall be subordinate and
junior in all respects in right of payment and otherwise, to the Adequate
Protection Claims in favor of the First Priority Secured Parties and the First
Priority Liens.

(c) Interest and Fees. As further adequate protection, subject to section 506(b)
of the Bankruptcy Code, the Debtors shall, on a calendar monthly basis, promptly
pay in cash (i) all accrued but unpaid reasonable costs and expenses of the
First Priority Agents (including all reasonable fees and expenses of
professionals engaged by the First Priority Agents as permitted by the First
Priority Secured Facilities) for which an invoice was delivered to counsel for
the Debtors and counsel for the Creditors’ Committee; and (ii) an amount equal
to all accrued but unpaid interest on the First Priority Indebtedness at the
non-default rate specified in the First Priority Secured Facilities (with the
First Priority Agents reserving their rights to seek the default rate of
interest and with other parties in interest reserving their rights to challenge
such assertions) and all other reasonable fees, expenses, costs and charges
provided under the First Priority Secured Facilities or any other First Priority
Financing Document for which an invoice was delivered to counsel for the Debtors
and counsel for the Creditors’ Committee, in each case regardless of whether
such amounts accrued prior to the Petition Date and all without further motion,
fee application or order of the Court but subject to timely objection by the
Creditors’ Committee and any further resulting order of the Court. In addition,
and subject to section 506(b) of the Bankruptcy Code, and, subject to paragraph
16 hereof, the Debtors shall, on a calendar monthly basis, promptly pay in cash
all reasonable, documented out-of-pocket costs and expenses of the Second
Priority Agent (including all reasonable and documented fees and expenses of
professionals engaged by the Second Priority Agent in accordance with the Second
Priority Credit Agreement, including, without limitation, Bracewell & Giuliani
LLP, Seward & Kissell LLP, Bilzin Sumberg Baena Price & Axelrod LLP, Integra
Realty Resources, and Houlihan Lokey Howard & Zukin Capital, Inc.), for which an
invoice was delivered to the Debtors, with a copy to counsel for the First
Priority Agents and Creditors’ Committee (redacted for privilege as appropriate
and it being expressly agreed that no such delivery, or, notwithstanding
anything contrary in the Interim Compensation Order (as defined below), the
delivery of any invoice submitted by the Second Priority Agent or any other
Professional in these Chapter 11 Cases, will comprise or be deemed to comprise a
waiver of attorney-client or other applicable privileges), in each case
regardless of whether such amounts accrued prior to the Petition Date and all
without further motion, fee application or order of the Court but (i) subject to
timely objection by the First Priority Secured Parties, the Debtors and the
Creditors’ Committee and any further resulting order of the Court and
(ii) without prejudice to the rights of the First Priority Agents under the
Intercreditor Agreement to seek, among other things, disgorgement, subordination
or turnover of the amounts paid. All payments made to or for the benefit of the
Prepetition Agents, the First Priority Lenders or the Second Priority Lenders
pursuant to this Order or the Interim DIP Order and approved herein (including
the payment of professional fees) shall be without prejudice to the right of the
Creditors’ Committee or a party in interest to allege, and this Court or any
other court of competent jurisdiction to order that, under applicable law, all
or any portion of such payments should be applied to reduce the principal
obligations owing under the First Priority Secured Facilities or the Second
Priority Secured Facilities or should be disgorged, as applicable.

(d) Adequate Protection Payments. On or after an applicable Certification
Approval Date (as defined below), the Debtors shall remit to the First Priority
Agents, in the manner provided in the First Priority Financing Documents and
Section 4.1 of the Intercreditor Agreement, the pro rata portion(s) of the sum
of $175,000,000 out of available cash on-hand, which includes Cash Collateral
held as of the date of entry of this Order in segregated or restricted bank
accounts for the benefit of the Prepetition Secured Parties (specifically, the
equivalent of the Proceeds Account and the segregated account holding the 2007
Federal Tax Refund), to be applied to the outstanding First Priority
Indebtedness and paid by the applicable First Priority Agent to the applicable
First Priority Lender that has executed a Certification (as defined below)
subject to and in accordance with the terms hereof, provided that the Debtors
reserve the sole right, after five (5) business days notice to the Creditors’
Committee and absent an objection thereto, to make an additional payment to the
First Priority Agents, for the benefit of the applicable First Priority Lenders,
during the Cash Collateral Period for application to the outstanding First
Priority Indebtedness in an amount up to $15,000,000 without further order of
the Court. All payments made to or for the benefit of the First Priority Lenders
pursuant to this subparagraph 7(d) shall be without prejudice to (i) the right
of the Creditors’ Committee or a party in interest, to the extent such entity
has properly filed an adversary proceeding or contested matter as described
below in paragraph 16 prior to the expiration of the Challenge Period (as
defined below), to allege that all or any portion of such payments should be
disgorged and/or applied to reduce the principal obligations owing under the
First Priority Secured Facilities; and (ii) the authority of the Court to grant
any such relief. The Debtors shall not remit to the First Priority Agents, and
the First Priority Agents shall not disburse to any First Priority Lender, any
of the adequate protection payments set forth in this subparagraph 7(d) unless
and until such party, or its Affiliate Guarantor (as defined in the
Certification), executes and delivers to the applicable First Priority Agent,
counsel for the Debtors and counsel for the Creditors’ Committee, on or before a
date to be designated by the applicable First Priority Agent (the “Certification
Approval Date”), a certification,2 substantially in the form attached hereto as
Exhibit “D” (a “Certification”):

(I) consenting to the personal jurisdiction of this Court over such recipient
with respect to any Challenge (as defined below) related to such payment,
including any discovery sought in connection therewith, seeking to recover,
recharacterize or otherwise impose any legal or equitable remedy with respect to
such adequate protection payments;

(II) agreeing to accept service by overnight courier addressed to the recipient
at the address set forth in the Certification of any summons and complaint
relating to such adversary proceeding or any properly issued discovery demand
served in contemplation thereof;

(III) (a) if the First Priority Lender is an SEC registrant, certifying that
based upon such First Priority Lender’s latest form 10-Q or form 10-K (in each
case which has been timely filed and a copy provided to Debtors’ counsel and
Creditors’ Committee counsel, with a copy to the applicable First Priority
Agent); or (b) if the First Priority Lender is not an SEC registrant or is an
SEC registrant that is delinquent in its SEC filings or is not required to make
any SEC filings, certifying that based on a statement of assets and liabilities3
(with footnote disclosures of sufficient detail to verify the amount of liquid
assets4 or a condensed schedule of investments prepared in connection with such
statement of assets and liabilities5) as of no more than 45 days prior to the
applicable Certification Approval Date (a true, accurate and complete copy of
which statement of assets and liabilities must be delivered on a strictly
confidential basis to the Creditors’ Committee’s financial advisors, JH Cohn LLP
(“JH Cohn”), the First Priority Agents’ financial advisors, Alvarez & Marsal
(“A&M”), and the Debtors’ financial advisors, KZC Services LLC (“KZC”)),
certifying that the First Priority Lender (or its Affiliate Guarantor, to the
extent identified in the Certification):



  x)   (i) maintains a Net Asset Value6 in excess of eight (8) times the amounts
being repaid pursuant to this subparagraph 7(d) (the “Paydown Share”) and
(ii) is in possession and control of liquid assets exceeding (a) 400% of the
Paydown Share to the extent the liquid assets are encumbered or (b) 200% of the
Paydown Share to the extent the liquid assets are unencumbered);



  y)   is not, as of the applicable Certification Approval Date, in default of
any contract or credit agreement which would result in the inability of the
First Priority Lender or Affiliate Guarantor, as applicable, to return its
Paydown Share, and would not violate any such contract or credit agreement in
the event such First Priority Lender or Affiliate Guarantor, as applicable, is
required to disgorge any or all of its Paydown Share; and



  z)   shall (i) promptly provide a certificate to counsel for the Debtors and
counsel for the Creditors’ Committee (but in no event more than three
(3) business days after receipt of actual knowledge), with notice to the
applicable First Priority Agent, of such First Priority Lender or its Affiliate
Guarantor, if applicable, (a) of the occurrence of any “Event of Default” or
similar default under any applicable contract or credit agreement which would
result in the inability of the First Priority Lender to return its Paydown Share
in accordance with the terms hereof or (b) if any of the foregoing
representations in this paragraph 7(d)(iii) are no longer accurate and
(ii) provide on a quarterly basis beginning on September 30, 2008 (the
“Reaffirmation Date”) to counsel for the Debtors and counsel for the Creditors’
Committee, with notice to the applicable First Priority Agent, a reaffirmation
(a “Quarterly Reaffirmation”) that the representations and certifications
contained in the applicable Certification remain accurate as of the
Reaffirmation Date, with the next such Quarterly Reaffirmation to be provided no
earlier than the first business day following the third month following the
Reaffirmation Date and no later than the fifth business day following the third
month following the Reaffirmation Date and quarterly thereafter; and

(IV) acknowledging that receipt of the Paydown Share does not constitute a
defense to any Challenge.

To the extent that a First Priority Lender that has received its Paydown Share
is no longer willing or able to comply with the certification requirements set
forth in this subparagraph 7(d), the Debtors or the Creditors’ Committee may
seek to compel the return of the Paydown Share which Paydown Share shall be
deposited into the Paydown Account as set forth subparagraph 7(f) hereof upon
return.

(e) Upon notice (to counsel for the First Priority Agents, the Debtors and the
Creditors’ Committee), nothing herein shall impair or otherwise restrict any
First Priority Lender from contacting JH Cohn to propose an alternate mechanism
to ensure repayment of its Repayment Share, the sufficiency of which is subject
to JH Cohn’s discretion in consultation with A&M and KZC; provided, further,
that nothing herein shall impair or otherwise restrict any First Priority
Lender, upon notice (to counsel for the First Priority Agents, the Debtors and
the Creditors’ Committee) and an opportunity to object, from proposing to the
Court at any of the scheduled omnibus hearings, an alternate mechanism to ensure
repayment of its Paydown Share. Upon the consent of the First Priority Agents,
Debtors and the Creditors’ Committee and the First Priority Agents, the
Certification requirements set forth in subparagraph 7(d) above may be modified
or removed without further order of this Court.

(f) To the extent a final judgment directing repayment hereunder is entered
against a First Priority Lender which received a Paydown Share, such First
Priority Lender expressly agrees to (i) comply with any disgorgement order and
(ii) return the applicable funds to the applicable Debtor no later than seven
(7) business days after service by certified mail of the final judgment to the
address set forth in the Certification; provided that any such First Priority
Lender that fails to return such amounts in accordance with the terms hereof or
comply with the continuing obligations set forth in this Order is subject to
penalty as determined by the Court. Nothing set forth in this Order shall limit
the rights of the plaintiff in any action against any First Priority Lender from
seeking any other pre-judgment or post-judgment remedy that may be available
under applicable law, or any First Priority Secured Party from opposing such
relief. Prior to any disbursement to a First Priority Lender of its Paydown
Share, JH Cohn, in consultation with A&M and KZC, shall review the
Certification, including the accompanying SEC filings or statement of assets, as
applicable, submitted by the First Priority Lender pursuant to this Order and
the information contained therein and must be satisfied that the Certification
complies with the requirements of this Order; provided, however, that if JH Cohn
has not provided an objection to the Certification submitted by the First
Priority Lender, with notice to counsel for the applicable First Lien Agent, the
Debtors, and the Creditors’ Committee, within five (5) business days, such
Certification shall be deemed in compliance with the requirements of this Order;
provided, further, however, that JH Cohn, A&M and KZC shall have no independent
duty of investigation and may rely upon the authenticity and correctness of the
documents submitted by the First Priority Lenders.

(g) In the event that any First Priority Lender is unable or unwilling to comply
with the requirements set forth in subparagraph 7(d) in their entirety on or
before the Certification Approval Date, its Paydown Share shall not be included
in the adequate protection payments remitted to the First Priority Agents and
such Paydown Share shall be placed in a segregated interest-bearing bank account
(the “Paydown Account”) for the benefit of such First Priority Lender (each, a
“Non-Certifying Lender”) and not to be removed without further order of the
Court or in compliance with subparagraph 7(d) above; provided, further, that
such Non-Certifying Lender’s pro rata portion of the First Priority Indebtedness
shall be deemed to be reduced by its Paydown Share for all purposes under the
respective First Priority Financing Documents, except that such Non-Certifying
Lender shall be entitled to receive adequate protection as provided under
subparagraph 7(c)(ii) with respect to its Paydown Share and shall be entitled to
prepetition interest (calculated in accordance with the applicable First
Priority Credit Facility) on such Paydown Share to the extent allowable under
section 506(b) of the Bankruptcy Code; provided, however, that any
Non-Certifying Lender is hereby prohibited from exercising its rights, if any,
under sections 10.7 of the Revolver and First Priority Term Loan, as applicable,
to seek a sharing of any other First Priority Lenders’ Paydown Share; provided,
further, however, that nothing contained herein shall prevent (i) any
Non-Certifying Lender or (ii) any successor of a Non-Certifying Lender, from
requesting receipt of such Paydown Share at a later date to the extent such
Non-Certifying Lender or its successor, as applicable, can comply with the
Certifications and other provisions hereof. For avoidance of doubt, no First
Priority Lender, together with its successors and assigns, shall receive greater
than 100% of its respective Paydown Share.

(h) Any Non-Certifying Lender shall provide notice to counsel for the applicable
First Priority Agent and the Debtors prior to the settlement date, as recorded
on the books and records of the applicable First Priority Agent, with respect of
any transfer of any rights or interest in its Paydown Share, which notice shall
include the identity of the transferee and the amount of the proposed transfer.

(i) Any Non-Certifying Lender’s inability or unwillingness to comply with the
requirements set forth in subparagraph 7(d) shall not affect or otherwise alter
such Non-Certifying Lender’s consent to the entry of this Order and the Debtors’
use of the Non-Certifying Lender’s Cash Collateral. Nothing contained in this
Order shall be or shall be deemed to constitute the assumption of the Revolver
or the First Priority Term Loan pursuant to section 365 of the Bankruptcy Code.

(j) In the event that the representations and certifications contained in a
Certification submitted by a First Priority Lender are no longer accurate, the
First Priority Lender may, at its discretion and upon notice to counsel for the
applicable First Priority Agent, the Debtors and the Creditors’ Committee,
return its Paydown Share to the Debtors to be deposited into the Paydown Account
as provided for in subparagraph 7(g) hereof and such First Priority Lender shall
become a Non-Certifying Lender upon the date of deposit of the Paydown Share
into the Paydown Account and the receipt of the notice by the applicable First
Priority Agent.

(k) Reporting Requirements. The Debtors shall furnish to the Prepetition Agents
and the Creditors’ Committee each of the following:

(I) Weekly Cash Flow Budget. On the Wednesday of each calendar week (or, if such
Wednesday is not a business day, on the next succeeding business day), (i) a
Weekly Cash Flow Budget covering the period from the Monday of such calendar
week to and including the date that ends thirteen weeks thereafter, (ii) a
report setting forth in reasonable detail any material variances from the Weekly
Cash Flow Budget on the basis of the actual prior week, (iii) a report setting
forth a list of all asset sales made pursuant to the Non-Core Asset Sale Order
or any other order of the Court approving asset sales made outside of the
ordinary course of the Debtors’ business since the date of the latest Borrowing
Base reporting period and their respective sales price, and (iv) a report of
cumulative Net Cash Proceeds (as defined in Exhibit “B” attached hereto)
received by the Debtors with respect to asset sales since the date of the last
such report.

(II) Quarterly Reports. Promptly after becoming available after the end of each
of the first three fiscal quarters of each fiscal year of TOUSA (or such later
date on which TOUSA is required to file a Form 10-Q under the Exchange Act,
including all permitted extensions), financial information regarding the Debtor
and its subsidiaries consisting of consolidated and consolidating unaudited
balance sheets as of the close of such quarter and the related statements of
income and cash flow for such quarter and that portion of the fiscal year ending
as of the close of such quarter, setting forth in comparative form the figures
for the corresponding period in the prior year, in each case certified by the
Chief Financial Officer of TOUSA as fairly presenting in all material respects
the consolidated and consolidating financial position of TOUSA and its
subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in conformity with GAAP (subject to normal
year-end audit adjustments); provided, however, that the deadline for delivery
of the financial statements as set forth herein may be extended upon request of
the Debtors and the consent of the First Priority Agents, with such consent to
be granted in the First Priority Agents’ sole and absolute discretion, but such
consent shall not be unreasonably withheld. Such financial statements shall
include a variance report reflecting the variances, if any, between such
financial statements and the projections for the corresponding quarter. To the
extent the information set forth in this subparagraph (II) is included in
TOUSA’s Quarterly Report on Form 10-Q as filed with the Securities and Exchange
Commission (the “SEC”), such information shall be deemed delivered for the
purposes hereof.

(III) Annual Reports. Promptly after becoming available after the end of each
fiscal year, financial information regarding TOUSA and its subsidiaries
consisting of consolidated and consolidating balance sheets of TOUSA and its
subsidiaries as of the end of such year and related statements of income and
cash flows of TOUSA and its subsidiaries for such fiscal year, all prepared in
conformity with GAAP and certified, in the case of such Consolidated Financial
Statements, by Ernst & Young LLP or another nationally recognized independent
certified public accountant, together with the report of such accounting firm
stating that (i) such financial statements fairly present in all material
respects the consolidated financial position of TOUSA and its subsidiaries as at
the dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except for changes with which such independent certified public
accountants shall concur and which shall have been disclosed in the notes to the
financial statements) and (ii) the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards, and accompanied by a certificate stating
that in the course of the regular audit of the business of TOUSA and its
subsidiaries such accounting firm has obtained no knowledge that a Cash
Collateral Termination Event (as hereafter defined) has occurred and is
continuing or, if in the opinion of such accounting firm, a Cash Collateral
Termination Event has occurred and is continuing, a statement as to the nature
thereof. To the extent the information set forth in this subparagraph 7(e)(III)
is included in TOUSA’s Annual Report on Form 10-K as filed with the SEC, such
information shall be deemed delivered for the purposes hereof.

(IV) Cash Collateral Termination Event Notices. As soon as practicable, and in
any event within five business days after a Responsible Officer (as defined in
the Revolver) of TOUSA has actual knowledge of the existence of any Cash
Collateral Termination Event, the Debtors shall give the Prepetition Agents and
the Creditors’ Committee notice specifying the nature of the Cash Collateral
Termination Event, which notice, if given by telephone, shall be promptly
confirmed in writing on the next business day.

(V) Borrowing Base Determination.

(1) No later than the 15th day of each calendar month, TOUSA shall provide a
Borrowing Base Certificate (capitalized terms used in subparagraph 7(e)(V)
herein have the meaning ascribed to them in Exhibit “B” attached hereto) as of
the last day of the prior month executed by a responsible officer of TOUSA;
provided that such Borrowing Base Certificate shall give pro forma effect to the
exclusion of any Borrowing Base Asset excluded from the Borrowing Base pursuant
to a Borrowing Base Certificate delivered in accordance with this Order and
Exhibit “B” hereto after the last day of the prior month. Together with each
such Borrowing Base Certificate, TOUSA shall deliver a monthly inventory aging
report and schedule of home closings for the Borrowing Base reporting period
covered by such Borrowing Base Certificate. In addition, if TOUSA performs any
impairment calculation due to GAAP requirements or otherwise and if such
calculation shows a decline in the Borrowing Base of more than $5,000,000 from
that shown on the most recently delivered Borrowing Base Certificate, TOUSA
shall, within five (5) Business Days of TOUSA’s Chief Accounting Officer having
recognized any such impairment calculation, provide a Borrowing Base Certificate
executed by a Responsible Officer of TOUSA giving effect to such impairment
calculation.

(2) The First Priority Agents and their agents and representatives may, upon
reasonable prior notice to TOUSA and at TOUSA’s sole cost and expense, make
physical verifications of the Borrowing Base Assets in any reasonable manner and
through any reasonable medium that the First Priority Agents consider reasonably
advisable, but not more frequently than once each fiscal quarter prior to the
occurrence of the Cash Collateral Termination Date. TOUSA shall furnish all such
reasonable assistance and information as the First Priority Agents may
reasonably require in connection with any such verification.

(VI) Material Developments with Respect to Joint Ventures. TOUSA shall deliver
to the Prepetition Agents and the Creditors’ Committee reports with respect to
the Debtors’ Joint Ventures (as defined in Exhibit “B” attached hereto) covering
material developments affecting any Joint Venture that would be required to be
disclosed by the Joint Venture in a Form 8-K filing with the SEC if such Joint
Venture were a public company, such reports to be delivered promptly following
such material development. In addition, promptly following receipt thereof,
TOUSA shall deliver to the Prepetition Agents and the Creditors’ Committee a
copy of any notice making a claim against any Debtor for any recourse
obligation, a copy of any notice or communication with respect to the
termination of any Joint Venture, and a copy of any notice or communication with
respect to the cancellation, termination, surrender, sale, transfer or other
disposition of the interest of any Debtor or any of their subsidiaries or
affiliates in any Joint Venture.

(VII) Other Information. Subject to all applicable privileges, the Debtors will
provide the Prepetition Agents and the Creditors’ Committee with such other
reasonable information respecting the business, properties, condition, financial
or otherwise, or operations of any Debtor, (including projections) as the
Prepeition Agents and the Creditors’ Committee may from time to time reasonably
request. In addition, the Debtors shall cooperate with and permit
representatives of the Prepetition Agents and the Creditors’ Committee to have
reasonable access to their premises and non-privileged records during normal
business hours (without unreasonable interference with the proper operation of
the Debtors’ businesses). All copies of reports, information and other materials
provided pursuant to any clause of this subparagraph 7(f) shall, unless
previously publicly filed by the Debtors, comprise confidential information
under the Prepetition Financing Documents and any confidentiality agreements
entered into with any Secured Lenders and the Creditors’ Committee.

8. Perfection of Adequate Protection Liens. The Adequate Protection Liens
granted pursuant to this Order and the Interim DIP Order shall be deemed to be
perfected automatically as of the Petition Date, without the necessity of the
filing of any UCC-1 financing statement, state or federal notice, mortgage or
other similar instrument or document in any state or public record or office and
without the necessity of taking possession or “control” (within the meaning of
the Uniform Commercial Code) of any Collateral, provided, however, that if the
Prepetition Agents shall, in their sole discretion, choose to require the
execution of and/or file (as applicable) such mortgages, financing statements,
notices of liens and other similar instruments and documents, all such
mortgages, financing statements, notices of liens or other similar instruments
and documents shall be deemed to have been executed, filed and/or recorded nunc
pro tunc at the time and on the date of the later of the Petition Date or the
date upon which the Debtors acquired the property subject to the mortgages,
financing statements, notices of liens and other similar instruments and
documents at issue. Each and every federal, state and local government agency or
department is hereby directed to accept a copy of this Order as evidence of the
validity, enforceability and perfection as of the Petition Date of the liens
granted or authorized pursuant to this Order to or for the benefit of the
Prepetition Secured Parties.

9. Limitation on Charging Expenses Against Collateral. Except for the Carve-Out,
no administrative claims, including fees and expenses of professionals, shall be
assessed against or attributed to any of the Prepetition Secured Parties with
respect to their interests in the Prepetition Collateral for the period of
consensual use of Cash Collateral (the “Cash Collateral Period”) or any
subsequent period in which the Debtors are permitted to use Cash Collateral
pursuant to the terms of this Order, as applicable, pursuant to the provisions
of section 506(c) of the Bankruptcy Code or otherwise by, through or on behalf
of the Debtors, without the prior written consent of the Prepetition Secured
Parties, as applicable, and no such consent shall be implied from any action,
inaction or acquiescence by, either with or without notice to, the Prepetition
Secured Parties, or otherwise. The limitations and restrictions set forth in the
Interim DIP Order on assessing administrative expense claims pursuant to the
provisions of 506(c) against or attributed to any of the Prepetition Agents or
Secured Lenders with respect to their interests in the Prepetition Collateral
from the Petition Date to the date hereof are hereby approved on a final basis.
Nothing herein shall otherwise preclude the incurrence of administrative
expenses that are neither paid from Cash Collateral nor assessed against the
Prepetition Secured Parties.

10. Priority of Obligations. Except as otherwise set forth herein, pursuant to
Bankruptcy Code section 507(b), all of the Debtors’ obligations arising under
this Order in respect of the Prepetition Secured Indebtedness, the Prepetition
Collateral, or the Adequate Protection Liens shall constitute obligations of the
Debtors with priority over any and all administrative expenses or other claims
arising or granted under Bankruptcy Code sections 105, 326, 328, 330, 331,
503(b), 506(c), 507(a), 546(c) or 726, subject only to the payment of the
Carve-Out.

11. Carve-Out. Subject to the terms and conditions contained in this paragraph
11, all liens on and security interests in the Prepetition Collateral and the
Collateral recognized by or granted pursuant to this Order, as applicable, and
all superpriority administrative claims granted pursuant to this Order shall be
subordinate to the following (the “Carve-Out”):

(a) fees of the Clerk of the Bankruptcy Court and the United States Trustee
pursuant to 28 U.S.C. § 1930(a);

(b) in the event of a conversion of the Chapter 11 Cases to cases under chapter
7 of the Bankruptcy Code, the fees and expenses incurred by such chapter 7
trustee and any professionals retained by such trustee, in an aggregate amount
not exceeding $50,000;

(c) fees and expenses of the professionals retained by the Debtors (the
“Debtors’ Professionals”) incurred from the Petition Date until the date of this
Order totaling, as of April 30, 2008, $9,326,410.93, plus, for the period from
May 1, 2008 to the date of this Order, the estimated amount of $5,500,000 (plus
any other expenses incurred but not invoiced), of which total amount,
$4,319,704.75 has been paid as of the date hereof, provided, that such amounts
are either paid in accordance with this Courts’ Order Establishing Procedures
for Interim Compensation and Reimbursement of Expenses for Professionals (the
“Interim Compensation Order") [D.E. #103] or deposited into the Professional
Fees Accounts pursuant to paragraph 14 below;

(d) fees and expenses of the professionals retained by the Creditors’ Committee
(the "Committee’s Professionals” and together with the Debtors’ Professionals,
the “Professionals”) incurred from February 14, 2008 until April 30, 2008,
totaling $2,938,308.78, plus, for the period from May 1, 2008 to the date of
this Order and for Professionals for which invoices have not yet been delivered,
the estimated amount of $3,925,000 (plus any other expenses incurred but not
invoiced), of which total amount $1,488,723.83 has been paid as of the date
hereof, provided, that such amounts are either paid in accordance the Interim
Compensation Order or deposited into the Professional Fees Accounts pursuant to
paragraph 14 below;

(e) fees and expenses of the Professionals paid by the Debtors in accordance
with the Interim Compensation Order;

(f) the amounts deposited in the Professional Fees Accounts (as defined in
paragraph 14 below) to the extent that the funds therein are used to satisfy the
allowed claims of the Professionals;

(g) fees and expenses of the Debtors’ Professionals incurred subsequent to a
Cash Collateral Termination Event (other than as provided in subparagraph
18(a)(IV)), in an aggregate amount not to exceed $1,000,000, provided, that
timely applications for payment of such professional fees have been made in
accordance with the Interim Compensation Order; and

(h) fees and expenses of the Committees’ Professionals incurred subsequent to a
Cash Collateral Termination Event (other than as provided in subparagraph
18(a)(IV)), in an aggregate amount not to exceed $250,000, provided, that timely
applications for payment of such professional fees have been made in accordance
with the Interim Compensation Order.

12. Interim DIP Order Carve-Out. All other Carve-Out obligations set forth in
the Interim DIP Order that are not expressly adopted in paragraph 11 above shall
terminate upon the entry of this Order and be of no further force and effect.

13. Use of Cash Collateral for Litigation. Notwithstanding the objections of the
Prepetition Secured Parties thereto, by express Order of the Court, Cash
Collateral may be used by the Creditors’ Committee to object to or contest the
Prepetition Secured Indebtedness or the Prepetition Liens, or to assert or
prosecute any actions, claims or causes of action against any of the Prepetition
Secured Parties without the consent of the applicable Prepetition Secured
Parties.

14. Professional Fees Accounts. Except as may otherwise be provided in orders of
the Court authorizing the retention of specific professionals, the following
procedures shall apply with respect to payment of fees and expenses of
Professionals:

(a) Together with the timely delivery of each monthly statement delivered by a
Professional pursuant to paragraph 2(a) of the Interim Compensation Order, such
Professional shall also deliver to the Debtors, the Creditors’ Committee and the
Prepetition Agents a good faith estimate of its fees for professional services
and reimbursable expenses for the succeeding calendar month (excluding any
bonuses, success fees, transaction fees, investment banking fees, restructuring
fees and similar fees) (the “Advance Estimate”).

(b) On the date(s) that the Debtors pay all or any portion of a monthly
statement described in paragraph (a) above pursuant to subparagraph 2(e) or
subparagraph 2(g) of the Interim Compensation Order, the Debtors shall:

(I) transfer to a separate segregated, interest bearing (to the extent possible)
bank account in the name of the Debtors (the “Professional Fees Holdback
Account”) the balance of such monthly statement (or portion no longer subject to
an objection pursuant to paragraph 2(g) of the Interim Compensation Order) (the
“Holdback” and, together with the Advance Estimate, the “Conditional
Professional Fees”), which amounts shall be disbursed from the Professional Fees
Holdback Account upon further order of the Court;

(II) transfer to a separate segregated, interest bearing (to the extent
possible) bank account in the name of the Debtors (the “Estimated Professional
Fees Account,” and, together with the Professional Fees Holdback Account, the
“Professional Fees Accounts”) an amount, if any, equal to the Advance Estimate;
provided, however, that, prior to a Cash Collateral Termination Event, nothing
herein shall prejudice or impair the rights of any Professional to request an
award of compensation in excess of the Advance Estimate or the Prepetition
Secured Parties to object to the amount or reasonableness of any requested
Professional fees or expenses; and

(III) (a) to the extent the balance of the Estimated Professional Fees Account
exceeds the Advance Estimate (the “Excess Estimate”) for any Professional or
(b) any amounts in the Professional Fees Holdback Account are subsequently
disallowed (the “Disallowed Holdback Fees”), withdraw such Excess Estimate from
the Estimated Professional Fees Account or the Disallowed Holdback Fees from the
Professional Fees Holdback Account, as applicable, with respect to each of the
Professionals and redeposit such amount(s) in the Debtors’ debtor in possession
operating account(s).

(c) Funds deposited in the Professional Fees Accounts shall be available and may
be used by the Debtors solely for the payment of the Conditional Professional
Fees to the extent not previously paid. Neither the Debtors nor any creditor of
any of the Debtors (except for the Prepetition Secured Parties) shall have a
claim or interest in the funds or deposits in the Professional Fees Accounts.

15. Reservation of Rights of Prepetition Secured Parties. Notwithstanding
anything herein to the contrary, the entry of this Order is without prejudice
to, and does not constitute a waiver of, expressly or implicitly, or otherwise
impair (a) any of the rights of any of the Prepetition Secured Parties under the
Bankruptcy Code or under non-bankruptcy law, including, without limitation, the
right of any of the Prepetition Secured Parties to (i) request modification of
the automatic stay of section 362 of the Bankruptcy Code, (ii) request dismissal
of any of the Chapter 11 Cases, conversion of any of the Chapter 11 Cases to
cases under chapter 7 of the Bankruptcy Code, or appointment of a chapter 11
trustee or examiner (including with expanded powers) or (iii) propose, subject
to the provisions of section 1121 of the Bankruptcy Code, a chapter 11 plan or
plans for any of the Debtors; (b) any of the rights of the Prepetition Secured
Parties to seek modification of the grant of adequate protection provided hereby
so as to provide different or additional adequate protection at any time,
including prior to a Cash Collateral Termination Event or in connection with the
incurrence of Professional Fees in accordance with paragraph 14 hereof, and
nothing herein shall affect the rights of any other party or entity to seek or
oppose such modification of the grant of the adequate protection provided
hereby; or (c) any other rights, claims or privileges (whether legal, equitable
or otherwise) of any of the Prepetition Secured Parties. Nothing herein shall
prejudice the rights of any party to oppose any of the foregoing forms of relief
that may be sought by any of the Prepetition Secured Parties; provided, however,
that the Debtors are prohibited from challenging the acknowledgments made in
paragraph C herein.

16. Challenge Period.

(a) Error! Bookmark not defined.With a full reservation and no waiver of any
rights of the Creditors’ Committee (as representative of the Debtors’ estates or
otherwise) or other party in interest as provided in the following subparagraph,
each Debtor in its individual capacity hereby forever releases, waives and
discharges each Prepetition Secured Party, together with their respective
officers, directors, employees, agents, attorneys, professionals, affiliates,
subsidiaries, assigns and/or successors (collectively, the “Released Parties”),
from any and all claims and causes of action arising out of, based upon or
related to, in whole or in part, any of the Prepetition Financing Documents, any
aspect of the prepetition relationship between any Debtor relating to any of the
Prepetition Financing Documents or any transaction contemplated thereby, on the
one hand, and any or all of the Released Parties, on the other hand, or any
other acts or omissions by any or all of the Released Parties in connection with
any of the Prepetition Financing Documents or their prepetition relationship
with any Debtor or any affiliate thereof relating to any of the Prepetition
Financing Documents or any transaction contemplated thereby, including, without
limitation, any claims or defenses as to the extent, validity, priority,
enforceability, or perfection of the Prepetition Liens or Prepetition Secured
Indebtedness, “lender liability” claims and causes of action, any actions,
claims or defenses under chapter 5 or chapter 7 of the Bankruptcy Code or any
other claims and causes of action and any resulting subordination or
re-characterization of any payments made to the Secured Lenders pursuant to this
Order (for the avoidance of doubt, (i) all parties reserve their rights as to
the ultimate characterization of any fees payable hereunder, as applicable as
principal, interest or fees; and (ii) all Prepetition Secured Parties reserve
their rights as to claims against other Prepetition Secured Parties) (all such
claims, defenses and other actions are collectively defined as the “Claims and
Defenses”). Nothing contained in this subparagraph shall affect the rights of
the Creditors’ Committee or any other party in interest to undertake any action
with respect to, including, without limitation, any investigation or prosecution
of, Claims and Defenses that is permitted in the other subparagraphs of this
paragraph or any other claims or causes of action against any party. For the
avoidance of doubt, the release by the Debtors approved in this paragraph shall
not constitute a defense by the Prepetition Secured Parties to any action
commenced by any party other than the Debtors consistent with this paragraph 16,
even if such party is prosecuting a claim or defense that was the property of
any Debtor’s estate at the time of the giving of such release or such party is
prosecuting such claim or cause of action in the name of any Debtor or as a
representative of the estate of any Debtor.

(b) Notwithstanding anything contained herein to the contrary, the extent,
validity, priority, perfection and enforceability of the First Priority
Indebtedness, First Priority Liens, Second Priority Indebtedness and Second
Priority Liens, and all acknowledgments, admissions and confirmations of the
Debtors in paragraphs C and D above, are for all purposes subject to the rights
of any party in interest (including the Creditors’ Committee as representative
of the Debtors’ estates), other than any Debtor, to (1) file a complaint
pursuant to Bankruptcy Rule 7001, (2) object to the allowability of any of, or
any portion of, the Prepetition Secured Lenders’ liens or claims in accordance
with Bankruptcy Code sections 502 and 1109 and Bankruptcy Rule 3007 without the
need to seek further relief from this Court, or (3) take such other action or
seek another mechanism seeking to invalidate, avoid, subordinate or otherwise
challenge the First Priority Indebtedness, First Priority Liens, Second Priority
Indebtedness or Second Priority Liens or any liens, claims or other obligations
incurred in connection with any of the foregoing or pursue claims or causes of
action against any Prepetition Secured Party (each of (1)-(3) above, a
"Challenge”); provided, however, that any such Challenge(s) must be filed in
this Court no later than July 26, 2008 (the “Challenge Period”); provided,
further, however, that the Challenge Period may be extended either (i) by the
Court pursuant to an order after notice and a hearing and for cause shown, or
(ii) as may be agreed to in writing by (a) the Revolver Agent with respect to
the time to file any such complaint relating to the liens and claims arising
under the Revolver Financing Documents; (b) the First Priority Term Loan Agent
with respect to the time to file any such complaint relating to the liens and
claims arising under the First Priority Term Loan Financing Documents; and
(c) the Second Priority Agent with respect to the time to file any such
complaint relating to the liens and claims arising under the Second Priority
Financing Documents. If no such Challenge(s) are filed within such time period,
then any and all Claims and Defenses against any of the Released Parties shall
be, without further notice to or order of the Court, deemed to have been forever
relinquished, released and waived as to the Creditors’ Committee and any other
person or entity. If such Challenge(s) are timely filed on or before the date
upon which the Challenge Period expires, any and all Claims and Defenses against
any of the Released Parties shall be deemed, immediately and without further
action, to have been forever relinquished, released and waived as to the
Creditors’ Committee and other person or entity, except with respect to Claims
and Defenses that are expressly asserted in such Challenge(s). For the avoidance
of doubt, multiple Challenges may be brought prior to the expiration of the
Challenge Period and the amendments or supplements to any timely Challenge filed
pursuant to this paragraph shall be governed by the applicable Federal Rules of
Civil Procedure or other applicable law.

(c) If no such Challenge as to any of the Revolver, the First Priority Term
Loan, the First Priority Liens, the Second Priority Credit Agreement, the Second
Priority Liens, respectively, or the Released Parties is filed within such time
period, then, without the requirement or need to file any proof of claim with
respect thereto, (i) the First Priority Indebtedness as to any of the Revolver
or the First Priority Term Loan, respectively, and the Second Priority
Indebtedness, shall each constitute allowed, fully secured claims for all
purposes in the Chapter 11 Cases and any subsequent proceedings under the
Bankruptcy Code, including, without limitation, any chapter 7 proceedings if any
Chapter 11 Case is converted to a case under chapter 7 of the Bankruptcy Code
(each, a “Successor Case”), (ii) the First Priority Liens, as to any of the
Revolver or the First Priority Term Loan, respectively, and the Second Priority
Liens, shall be deemed legal, valid, binding, enforceable, perfected, not
subject to subordination (except for the subordination thereof as otherwise
specified in this Order, the First Priority Financing Documents, the Second
Priority Financing Documents, and the Intercreditor Agreement, as applicable) or
avoidance for all purposes in the Chapter 11 Cases and any Successor Case,
(iii) the release of the Claims and Defenses against the Released Parties shall
be binding on all parties in interest in the Chapter 11 Cases and any Successor
Case, and (iv) the First Priority Indebtedness, the First Priority Liens, the
Second Priority Indebtedness, the Second Priority Liens, the releases of the
Claims and Defenses against the Released Parties, and any prior payments on
account of or with respect to the Prepetition Secured Indebtedness as to any of
the Revolver, the First Priority Term Loan or the Second Priority Credit
Agreement, respectively, shall not be subject to any other or further claims,
cause of action, objection, contest, setoff, defense or challenge by any party
in interest for any reason, including, without limitation, by any successor to
or estate representative of any Debtor. Nothing in this Order shall confer or
deny standing upon the Creditors’ Committee or any other person or entity to
bring, assert, commence, continue, prosecute or litigate the Claims and Defenses
against any Released Party.

(d) In the event of a successful Challenge, nothing herein shall be deemed to
limit (a) the ability of this Court to modify the scope of the Adequate
Protection Liens and Adequate Protection Claims granted hereunder against a
Debtor that is determined to be not liable for all or a portion of the
Prepetition Secured Indebtedness or (b) the rights of any Prepetition Agent or
Secured Lender to oppose such modification.

17. Letters of Credit. Notwithstanding anything herein to the contrary, prior to
the Cash Collateral Termination Date, the Debtors may, pursuant to this Order,
request the renewal or extension of existing letters of credit, provided prior
to, or contemporaneously with, the delivery of such a request, the Debtors
deposit in an account designated by the Revolver Agent (the “Letter of Credit
Cash Collateral Account”) cash in an amount equal to 104.5% of the face amount
of such letters of credit together with any fees associated with such renewal as
provided in the Revolver. This authorization shall not be subject to stay or
injunction or affected by the Cash Collateral Termination Date, conversion of
the Chapter 11 Cases to chapter 7, dismissal of the Chapter 11 Cases, the
appointment of a trustee or examiner or otherwise.

18. Cash Collateral Termination.

(a) Notwithstanding anything herein or in the Prepetition Financing Documents to
the contrary, the Debtors shall no longer be authorized to use Cash Collateral
pursuant to this Order, the Prepetition Financing Documents, or otherwise, and
consent to the use of Cash Collateral shall be terminated (the “Cash Collateral
Termination Date”) upon the earlier of (i) a date that is 180 days after entry
of this Order (unless such date is extended in the sole discretion of the First
Priority Agents after five (5) business days notice to the Creditors’ Committee
and absent an objection thereto) and (ii) absent further order of the Court, the
date that is three (3) business days after the First Priority Agents deliver
written notice to the Debtors and the Creditors’ Committee of the occurrence of
any of the following events (any event shall be referred to as a "Cash
Collateral Termination Event”):

(I) material non-compliance by the Debtors with any term, covenant or provision
in this Order (as it may be modified in accordance with this Order), subject to
the Financial Covenant variance;

(II) the occurrence after the date hereof of a material adverse effect on any of
the business, prospects, performance, assets, operations, condition (financial
or otherwise), contingent and other liabilities or material agreements of the
Debtors, taken as a whole;

(III) the entry of an order pursuant to Bankruptcy Code section 363 approving
the sale of all or substantially all of the Debtors’ assets (but only in the
event that the First Priority Agents have not first consented to such sale),
provided, however, that to the extent that the net proceeds of such sale are
sufficient to satisfy all of the Prepetition Secured Indebtedness, then such
sale shall not constitute a Cash Collateral Termination Event until the closing
of the sale;

(IV) the effective date of any plan of reorganization or liquidation of one or
more of the Debtors;

(V) conversion or dismissal of the Chapter 11 Cases, provided, however, that if
an order dismissing any of the Chapter 11 Cases under section 1112 of the
Bankruptcy Code or otherwise is at any time entered, such order shall provide
(in accordance with sections 105 and 349(b) of the Bankruptcy Code) that (i) the
claims and liens granted pursuant to this Order or the Interim DIP Order to or
for the benefit of the Prepetition Secured Parties shall continue in full force
and effect and shall maintain their priorities as provided in and subject to the
express limitations contained in this Order until all obligations in respect
thereof shall have been paid in full in cash and satisfied in the manner
provided in the Prepetition Financing Documents (and that such claims and liens
shall, notwithstanding such dismissal, remain binding on all parties in
interest); (ii) prior to dismissal, the applicable Debtors shall deliver to the
First Priority Agents and record, at the Debtors’ cost, financing statements,
mortgages and other documentation evidencing perfected liens in the Collateral
and (iii) this Court shall retain jurisdiction, notwithstanding such dismissal,
for the purposes of enforcing such claims and liens;

(VI) entry of any order pursuant to sections 364(c)(1) and (d)(1) of the
Bankruptcy Code authorizing the Debtors to obtain credit that is payable on a
senior priority or pari passu basis with the First Priority Indebtedness without
the written consent of the First Priority Agents; provided, however, that the
Debtors may, upon further order of the Court, (a) obtain credit that is payable
on a junior basis to the Prepetition Secured Indebtedness and (b) incur
obligations contemplated by the Budget that are secured by letters of credit or
Cash Collateral; provided, further, however, that nothing herein shall prevent
or restrict the rights of the Prepetition Secured Parties from objecting to the
request for any such order referenced in (a) or (b) herein;

(VII) failure of the Debtors to make the payments specified in paragraph 7 to or
on behalf of the First Priority Secured Parties; or

(VIII) this Order ceases to be in full force and effect.

(b) Prepetition Secured Party Remedies.

(I) Upon the occurrence of a Cash Collateral Termination Event, any First
Priority Secured Party shall provide three (3) business days written notice (by
facsimile, telecopy, electronic mail or otherwise) to the U.S. Trustee, counsel
to the Debtors, counsel to the Prepetition Agents and counsel to the Creditors’
Committee prior to terminating the Debtors’ use of Cash Collateral under this
Order. Notwithstanding anything herein to the contrary, the Prepetition First
Priority Agents retain the right, in their sole discretion, to waive any such
Cash Collateral Termination Event permanently or temporarily. The Debtors, the
U.S. Trustee, the Creditors’ Committee and any other parties in interest may
seek within the three (3) business day notice period an expedited hearing before
this Court solely for the purpose of considering whether, in fact, a Cash
Collateral Termination Event has occurred and is continuing. At the expiration
of such three (3) business day period, the First Priority Secured Parties shall
be authorized, and the automatic stay provisions of section 362 of the
Bankruptcy Code are hereby vacated and modified to the extent necessary to
permit them to take whatever actions necessary to terminate the Debtors’ use of
Cash Collateral, including freezing any deposit or securities accounts.

(II) On or after the Cash Collateral Termination Date, the Prepetition Secured
Parties shall not exercise any of their respective rights and remedies
hereunder, under the other Prepetition Financing Documents or under applicable
law (to the extent they might be deemed remedies in respect of the Collateral
and other than with respect to freezing any deposit or securities accounts as
set forth in subparagraph 18(b)(I) above) in order to effect payment or
satisfaction of the Prepetition Secured Indebtedness or to receive any amounts
or remittances due hereunder or under the Prepetition Financing Documents,
including without limitation, foreclosing upon and selling all or a portion of
the Collateral, without further of the Court after notice and a hearing.

(III) The failure or delay by any Prepetition Secured Party to seek relief or
otherwise exercise its rights and remedies under this Order or any of the
Prepetition Financing Documents shall not constitute a waiver of any of the
rights of such Prepetition Secured Party hereunder, thereunder or otherwise, and
any single or partial exercise of such rights and remedies against any party or
Collateral shall not be construed to limit any further exercise of such rights
and remedies against any or all of the other party and/or Collateral. No holder
of a lien that is subject to this Order or granted by the Debtors as adequate
protection shall be entitled to object on the basis of the existence of any such
lien to the exercise by the Prepetition Secured Parties of their respective
rights and remedies hereunder, under the Prepetition Financing Documents or
under applicable law to effect satisfaction of the Prepetition Secured
Indebtedness or to receive any amounts or remittances due hereunder or under the
Prepetition Financing Documents. Notwithstanding the occurrence of the Cash
Collateral Termination Date or anything herein to the contrary, all of the
rights, remedies and benefits and protections provided to the Prepetition
Secured Parties under this Order shall survive the Cash Collateral Termination
Date.

19. No Granting of Liens. Except as expressly provided in this Order, the
Debtors shall be enjoined and prohibited at any time during the Chapter 11 Cases
from granting claims or liens in the Prepetition Collateral or any portion
thereof to any other parties pursuant to sections 364(d), 503(b) or 507(b) of
the Bankruptcy Code or otherwise; provided, however, and notwithstanding
anything to the contrary in this Order, the statutory imposition of a
materialmans’, mechanics’, tax, artisans’, protective lien to sale-leaseback
counterparties that are otherwise permitted under this agreement or other lien
by operation of law without further action by the Debtors shall not violate this
Order; provided, further, however, and subject to the written consent of the
First Priority Agents, with such consent to be granted in the First Priority
Agents’ sole discretion, the Debtors shall be permitted to incur Liens (as
defined in the First Priority Secured Facilities) as necessary in the ordinary
course of business to secure obligations not in excess of $15,000,000 at any
time during the Cash Collateral Period.

20. Postpetition Intercompany Transfer Protections. Notwithstanding anything to
the contrary contained in (i) the Interim DIP Order, (ii) this Order, (iii) the
Interim Order (A) Authorizing the Debtors to Continue Using Their Existing Cash
Management System, Bank Accounts and Business Forms, (B) Granting Administrative
Expense Priority to Postpetition Intercompany Claims (C) Authorizing Continued
Intercompany Arrangements and Historical Practices and (D) Scheduling a Final
Hearing with Respect to the Relief Granted Herein (the “Interim Cash Management
Order”) or (iv) any final order with respect to the Interim Cash Management
Order (collectively, the "Financing Orders”), to the extent it is determined by
final, non-appealable order that all or a portion of the Prepetition Liens or
claims held by the Prepetition Secured Parties against any Debtor that has
transferred or transfers property (including cash and Cash Collateral) (the
"Transferring Debtor”) from and after the Petition Date to or for the benefit of
any other Debtor are avoided, no provision of the Financing Orders shall impair
or otherwise prejudice the ability of the Court to fashion a legal or equitable
remedy to ensure that the position of the Prepetition Secured Parties is neither
improperly enhanced nor impaired by such Transferring Debtor’s transfer and that
neither the Transferring Debtor and its creditors nor the Prepetition Secured
Parties are prejudiced by such transfer and, upon either occurrence, this Court
shall fashion such a remedy. To the extent it is determined that all or a
portion of the 2007 Federal Tax Refund is, whether by operation of any
applicable tax allocation agreements among the Debtors (including any
predecessor thereof), the Internal Revenue Code, Treasury Regulations, or
otherwise, property of the estate of one or more of the Debtors other than, or
in addition to, TOUSA, Inc., this Court shall fashion a legal or equitable
remedy to ensure that the 2007 Federal Tax Refund is transferred in such a
manner that the creditors of one Debtor are not inappropriately advantaged over
the creditors of another Debtor of which, all or a portion of the 2007 Federal
Tax Refund is property of such Debtor’s estate.

21. Leased Premises. Notwithstanding anything contained herein to the contrary
and without limiting any other rights or remedies of the First Priority Secured
Parties contained in this Order or the First Priority Financing Documents, or
otherwise available at law or in equity, and subject to the terms of the First
Priority Financing Documents, upon written notice to the Debtors and others, as
specified in paragraph 18 above, and to the landlord of any leased premises that
a Cash Collateral Termination Date has occurred, the First Priority Secured
Parties may enter upon any leased premises of the Debtors for the purpose of
exercising any remedy with respect to Collateral located thereon and shall be
entitled to all of the Debtors’ rights and privileges as lessee under such lease
without interference from the landlords thereunder, provided, that the First
Priority Secured Parties shall only pay rent under such leases that first
accrues after provision of the First Priority Secured Parties’ written notice
referenced above and that is payable during the period of any occupancy by the
First Priority Secured Parties, calculated on a per diem basis. Nothing herein
shall require the First Priority Secured Parties to assume any lease as a
condition to the rights afforded to the First Priority Secured Parties in this
paragraph. Furthermore, any landlord’s lien, right of distraint or levy,
security interest or other lien or interest that any landlord, warehouseman or
landlord’s mortgagee may have in any Collateral located on such leased premises
is hereby subordinated to the Prepetition Liens. To the extent that the First
Priority Indebtedness has been indefeasibly paid in full in cash at the time,
all of the foregoing rights of the First Priority Secured Parties shall inure to
the benefit of, and be exercisable by, the Second Priority Secured Parties.

22. Successors and Assigns. The provisions of this Order shall be binding upon
and inure to the benefit of each of the Prepetition Secured Parties and Debtors
and their respective successors and assigns (including any chapter 7 trustee or
other trustee or fiduciary hereafter appointed as a legal representative of any
Debtor or with respect to the property of the estates of any Debtor).

23. No Discharge. The obligations of the Debtors under this Order shall not be
discharged (and the Debtors waive the right to seek or obtain a discharge of
such obligations under section 1141 of the Bankruptcy Code or otherwise) until
all obligations arising or payable under this Order are indefeasibly paid in
full in cash by the Debtors.

24. No Modification. Subject to paragraph 16 herein, based upon the findings set
forth in this Order, in the event that any or all of the provisions of this
Order are hereafter modified, amended or vacated by a subsequent order of this
or any other Court, no such modification, amendment or vacation shall affect the
validity, enforceability or priority of any lien or claim authorized or created
hereby or thereby or any Prepetition Secured Indebtedness incurred hereunder.
Subject to paragraph 16 herein, notwithstanding any such modification, amendment
or vacation, any Prepetition Secured Indebtedness incurred and any claim granted
to the Prepetition Secured Parties hereunder arising prior to the effective date
of such modification, amendment or vacation shall be governed in all respects by
the original provisions of this Order, and the Prepetition Secured Parties shall
be entitled to all of the rights, remedies, privileges and benefits, including
the liens and priorities granted herein and therein, with respect to any such
Prepetition Secured Indebtedness and claims.

25. No Setoff. Notwithstanding anything herein to the contrary, this Order shall
not require any First Priority Agent or First Priority Lender to turn over or
release to any party any Cash Collateral in its possession as of the Petition
Date that is subject to setoff under the Bankruptcy Code (as defined in the
First Priority Financing Documents); provided that, until the occurrence of a
Cash Collateral Termination Event, no such First Priority Agent or First
Priority Lender shall exercise, or seek to exercise, any such setoff rights;
provided further that all parties hereby reserve all of their rights as to
whether any such setoff is valid and enforceable under the Bankruptcy Code and
applicable nonbankruptcy law.

26. Affiliates. Any Affiliate (as defined by the Bankruptcy Code) of any Debtor
that hereafter becomes a debtor in a case under chapter 11 of the Bankruptcy
Code in this Court automatically and immediately, upon the filing of a petition
for relief for such Affiliate, shall be deemed to be one of the “Debtors”
hereunder in all respects, the chapter 11 case of such Affiliate shall be deemed
to be a “Chapter 11 Case” hereunder in all respects and all of the terms and
provisions of this Order, including, without limitation, those provisions
granting liens on the Collateral of each of the Debtors and claims in each of
the Chapter 11 Cases, automatically and immediately shall be applicable in all
respects to such Affiliate and its chapter 11 estate.

27. To the extent any party should appeal this Order, nothing herein shall be
deemed to waive, and all parties expressly reserve, the ability to file a
cross-appeal, or to raise any argument or objection to any such appeal,
including any objection or argument overruled or resolved by entry of this
Order.

28. This Order is hereby deemed effective immediately pursuant to Federal
Bankruptcy Rules of Procedure §6004(h).

29. The provisions of this Order, including the grant of claims and liens to or
for the benefit of the Prepetition Agents and the Secured Lenders, and any
actions taken pursuant hereto shall survive the entry of any order converting
any of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code.

30. This Order shall constitute findings of fact and conclusions of law;
provided, however, that the representations contained in paragraphs C and D
herein remain subject to the provisions of paragraph 16 herein.

###

Paul Steven Singerman, Esq.
200 South Biscayne Boulevard
Suite 1000
Miami, Florida 33131
Phone: (305) 755-9500
Fax: (305) 714-4340

Attorney Singerman is directed to serve copies of this Order on the parties
listed herein and to file a certification of service.

1 First Priority Indebtedness includes $199,000,000.00 owed under the First
Priority Term Loan and $208,412,116 owed under the Revolver (in addition to
contingent obligations under outstanding letters of credit) as of the Petition
Date.

2 The contents of all Certifications referenced in this subparagraph 7(d) shall
be treated as confidential and their dissemination shall be limited to the
Debtors’ and Creditors’ Committee’s professionals only, except to the extent of
any proceedings before the Court related thereto, in which instance, the
Certifications and all applicable pleadings related thereto shall be filed under
seal (which sealing order shall contemplate provision of all such documents only
to the Debtors, each of the Prepetition Agents, the Creditors’ Committee and the
United States Trustee) with the identity of the First Priority Lender (or its
Affiliate Guarantor, as applicable) redacted. For the avoidance of doubt, and
unless otherwise ordered by the Court, any documentation supporting the
Certification, including the statement of assets and liabilities referenced
herein, shall not be included in the Certification and shall not be disseminated
to counsel for the Debtors, Creditors’ Committee or the First Priority Agents
and shall only be delivered on a confidential basis to JH Cohn, KZC and A&M in
connection with their review of the Certification review for no other purpose.



3   The statement of assets and liabilities shall present the following at fair
value: (a) total assets, (b) total liabilities; and (c) net assets, in each case
in accordance with GAAP or modified GAAP, as applicable.



4   Liquid assets shall mean: (a) cash, (b) money markets, (c) U.S. government
obligations, (d) marketable securities, and or debt instruments that trade in a
recognized market or: (e) any other financial asset that is acceptable to JH
Cohn, in consultation with A&M and KZC, as sufficiently liquid.



5   The condensed schedule of investments shall categorize investments by type
(such as common stocks, preferred stocks, convertible securities, fixed-income
securities, government securities, options purchased, options written, warrants,
futures, loan participations, short sales, other investment companies, and so
forth).



6   For purposes of this Order and the Certification, “Net Asset Value” means,
as of any date of determination, the excess of the fair value of securities
owned, cash, receivables, and other assets over the liabilities of the First
Priority Lender (or Affiliate Guarantor, as applicable) as calculated in
accordance with its procedures for preparation of its financial statements in
accordance with GAAP or modified GAAP, as applicable.

